Exhibit 10.118

 

EXECUTION COPY

 

AMENDMENT NUMBER SIX

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC, 

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER SIX (this “Amendment Number Six”) is made this 9th day of
November, 2015, among PENNYMAC LOAN SERVICES, LLC a Delaware limited liability
company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national banking
association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC, a New York limited liability company, as agent for Buyer (“Agent”), to the
Master Repurchase Agreement, dated as of July 2, 2013, between Seller and Buyer,
as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to delete
Section 6.20 thereof, as more specifically set forth herein, and Seller, Buyer
and Agent acknowledge that such Section 6.20 was not intended to be included in
the Agreement at the time the Agreement was entered into; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendment.  Effective as of November 9, 2015 (the “Amendment Effective
Date”), Section 6.20 of the Agreement is hereby deleted and replaced with the
following:

6.20[Reserved]. 

 

Section 2.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

Section 3.Effectiveness.  This Amendment Number Six shall become effective as of
the date that the Agent shall have received counterparts hereof duly executed by
each of the parties hereto.

Section 4.Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Six (including all reasonable fees and out
of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in accordance
with Section 13.04 and 13.06 of the Agreement.





--------------------------------------------------------------------------------

 



Section 5.Representations.  Seller hereby represents to Buyer and Agent that as
of the date hereof and taking into account the terms of this Amendment Number
Six, Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

Section 6.Binding Effect; Governing Law.  This Amendment Number Six shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SIX SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 7.Counterparts.  This Amendment Number Six may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 8.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Six need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows] 

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Six to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC

(Seller)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey Kott

 

 

Name:

Geoffrey Kott

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Schmidt

 

 

Name:

Christopher Schmidt

 

 

Title:

Vice President

 

Amendment Number Six to Master Repurchase Agreement

--------------------------------------------------------------------------------